Citation Nr: 0845148	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO. 96-42 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968. His awards and decorations included the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the RO's denial of entitlement 
to service connection for a skin disorder and for a 
psychiatric disability. Thereafter, the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1. There is no competent evidence of a chronic, identifiable 
skin disorder that is related to the appellant's active duty 
service.

2. The veteran has PTSD with depression due to a stressor 
which occurred at Ubon, Thailand in April 1967.


CONCLUSIONS OF LAW

1. A skin disorder is not the result of disease or injury 
incurred in or aggravated by service nor may a skin disorder 
be presumed to be the result of Agent Orange exposure. 
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e) 
(2008).

2. PTSD and depression were incurred during active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for skin and psychiatric 
disabilities. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
After reviewing the record, the Board finds that VA has met 
that duty.

The RO received the veteran's claims for service connection 
in August and September 1995, and there is no issue as to 
providing an appropriate application form or completeness of 
the application. Following the receipt of those applications, 
VA notified the veteran of the information and evidence 
necessary to substantiate and complete the claims, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. 

After sending the veteran the appropriate notice, VA 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate his 
claims. Evidence received in support of the veteran's claim 
includes his service medical and personnel records; records 
reflecting the veteran's treatment by VA from August 1995 to 
December 2004; records associated with the veteran's award of 
Social Security disability benefits; and the transcript of a 
hearing held before a hearing officer at the RO in October 
1998. In addition, the veteran was examined by VA in November 
1995 and July 2008 to determine the nature and etiology of 
any skin disorder and/or psychiatric disability found to be 
present. 

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal. 
He has not identified any outstanding information or evidence 
to submit in support of his appeal. Moreover, there is no 
evidence of any VA error in notifying or assisting the 
veteran that results in prejudice to the veteran or otherwise 
affects the fairness of this adjudication. Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The veteran seeks entitlement to service connection for a 
skin disorder and for a psychiatric disability. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service. See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.304(b) (2008). VA 
bears the burden of proof to rebut the presumption. Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The Skin Disorder

The veteran contends that his skin disorder is primarily the 
result of his exposure to Agent Orange in service. Therefore, 
he maintains that service connection should be presumed. 

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim. Accordingly, service connection a skin disorder is not 
warranted, and the appeal will be denied.

By law, chloracne is the only skin disorder which is presumed 
to be the result of exposure to herbicides, such as Agent 
Orange, provided that chloracne is manifested to a degree of 
10 percent within one year of the last date of exposure. 
38 C.F.R. § 3.309(e). Veterans who served in the Republic of 
Vietnam are presumed to have had such exposure. 
3.307(a)(6)(iii). 

In this case, the veteran's awards and decorations show that 
he had service in the Republic of Vietnam. Although exposure 
to Agent Orange is presumed, he does not have a diagnosis of 
chloracne. Therefore, service connection for that disorder 
may not be presumed. Such a finding, however, does not end 
the inquiry. The veteran may still present evidence of a 
direct link between a current skin disorder and service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see, e.g., 
Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A review of the veteran's service medical records is negative 
for any complaints or clinical findings of a skin disorder. 
Such a disorder was variously diagnosed and not reported 
until the mid-1990's, many years after his discharge from 
service. For example, VA medical records, dated in May and 
October 1996 and April 1998, show that he was treated for 
hyperkeratosis and paronychia. Those dated in June and 
September 1998 show that he was treated for moles; and those 
dated in from July 1999 to April 2001 show treatment for cyst 
and herpes simplex. More recent records, such as those dated 
in May and June 2003, show that he was treated for urticaria. 
Despite such treatment, the presence of a chronic, 
identifiable skin disorder has not been established. In fact, 
following a July 2008 VA dermatologic examination, the 
diagnosis was normal skin.

Given that the appellant showed a skin disorder on at least 
one occasion during the appellate term, the Board will assume 
that he has a skin disorder.  Still, a review of the 
competent evidence of record reveals no proof that any 
current skin disorder is related to the appellant's active 
duty service.  While the appellant may sincerely believe that 
he has a skin disorder that is related to service, the 
veteran is not shown to have the medical training necessary 
to offer an opinion which requires specialized knowledge.  As 
such, his statements addressing the etiology of any skin 
disorder are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Accordingly, service connection is not warranted, and the 
appeal is denied.

The Psychiatric Disability

The veteran contends that his psychiatric disability is 
primarily the result of three stressors he witnessed during 
his service at the Royal Thai Air Force Base in Ubon, 
Thailand. He states that on one occasion, a plane caught fire 
during take off and that the flames caused a 750 pound bomb 
to explode. He reports that on another occasion, a plane 
inverted after take off and that the pilots were killed when 
they ejected into the ground. Finally, he notes that he 
witnessed a fatal helicopter crash. He states that as a 
result of these incidents he has PTSD, manifested primarily 
by intrusive thoughts, nightmares and depression. Therefore, 
he maintains that service connection for psychiatric 
disability is warranted. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV); a link, established by medical evidence, 
between the current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred. 38 C.F.R. § 3.304(f). 

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor to support the diagnosis is 
presumed. Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required. 38 C.F.R. 
§ 3.304(f).

Verification of the associated stressor, does not require 
corroboration of every detail, including the appellant's 
actual personal participation. Rather, the evidence may imply 
his personal exposure. Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); see also, Pentecost v. Principi, 16 Vet. App. 124 
(2002). For a stressor to be sufficient for PTSD, the 
stressor must meet two requirements: 

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person's response [must have] involved 
intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141. (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 
Pentecost, 16 Vet. App. at 127.

The service medical records show that during the veteran's 
service entrance examination, he responded in the 
affirmative, when asked if he then had, or had ever had, 
depression or excessive worry or nervousness of any sort. 
Despite that report, the examination showed that his 
psychiatric processes were normal. Therefore, he was presumed 
to have been in satisfactory mental health at the time he 
entered service. 

Although evidence such as the report of the veteran's 1967 
hospitalization in service and the report of a July 2008 VA 
psychiatric examination suggest that the veteran's 
psychiatric problems existed prior to service, those 
conclusions were based primarily on the veteran's report 
rather than a factual predicate in the record. In this 
regard, a recorded history provided by a lay witness does not 
constitute competent medical evidence of a chronic preservice 
condition, even though the appellant's account of his 
preservice illnesses was recorded by medical examiners. 
Therefore, the history reported by the veteran cannot be 
considered clear and unmistakable evidence sufficient to 
rebut the presumption that he was in sound mental health at 
the time of his entry in service. 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see, e.g., Miller v. West, 11 Vet. App. 
345 (1998). Because the veteran was in sound mental health at 
the time he entered service, the threshold question is 
whether his psychiatric disability was first manifested in 
service.

Service personnel records show that the veteran performed 
well throughout his military career. However, his service 
medical records show that he was beset by multiple 
difficulties during an assignment to the Royal Thai Air Force 
Base in Ubon, Thailand.  For example, his assignment occurred 
one month prior to the birth of his first child. Further, the 
veteran felt uncomfortable with the excessive drinking at the 
base and the casual sexual relations between his co-workers 
and the Thai women.  Finally, the veteran felt that the water 
supply was insufficient to permit cleanliness. 

Reportedly, the veteran had been seen on two occasions by a 
psychiatrist who had recommended that the veteran not be sent 
to Southeast Asia. However, no action was taken, and he was 
sent to Ubon in December 1966. In April 1967, the veteran 
began to seek psychiatric treatment. He was hospitalized the 
following month and, ultimately, was evacuated by air to the 
continental United States. On leaving Ubon, the veteran 
reportedly felt much better.

Following additional workup in the United States, the 
diagnosis was acute adult situational reaction, manifested by 
anxiety and depression. It was associated with minimal stress 
from routine military duty. The veteran reportedly had a 
predisposition to such a disorder due to a chronic compulsive 
personality. However, the examiner concluded that the 
veteran's psychiatric problems would cause no impairment with 
his military duties or civilian life. 

At the time of his service separation examination, the 
veteran continued to report depression or excessive worry. 
However, unlike his service entrance examination, it was 
noted that he had a chronic, moderate compulsive personality 
trait. Significantly, personality disorders are not subject 
to service connection. 38 C.F.R. § 3.303(c). Nevertheless, 
the veteran maintains that he developed additional 
psychiatric problems after service, as a result of stressors 
he experienced on active duty.

The evidence dated after service is negative for any further 
evidence of psychiatric disability until the mid-1990's when 
the veteran was treated primarily for PTSD and depression. He 
has been followed for those disorders since and has been 
granted Social Security disability benefits as a result. In 
regard to those diagnoses, he has consistently reported the 
three stressors associated with the alleged aircraft 
accidents at Ubon air force base. However, multiple attempts 
to confirm those stressors through official channels have met 
with negative results. 

In November 1995 and June 2005, the veteran was examined by 
VA to determine the nature and etiology of any psychiatric 
disability found to be present. The diagnoses were major 
depression and a depressive disorder, not otherwise 
specified. However, neither of those examinations were 
scheduled to determine, specifically, whether the veteran had 
PTSD.  Consequently, in July 2008, the veteran underwent a 
third VA psychiatric examination. 

During the July 2008 examination, the examiner noted that the 
veteran had been abused as a child. However, he concluded 
that the veteran had severe PTSD with depression due to 
stress associated with the aircraft accidents reportedly 
witnessed by the veteran in service. The examiner stated that 
such events would have exacerbated any symptoms the veteran 
might have had prior to service. 

Following the examination, a copy of a United States Air 
Force Accident/Incident Report (AF Form711), dated May 18, 
1967, was associated with the claims file. That report 
contained a time/date stamp showing that it had been received 
at the RO in June 2006 but was not forwarded to the Board 
until November 2008.  There is no indication in the claims 
file that such report was ever considered by the RO in 
adjudicating the veteran's claim of service connection for 
psychiatric disability.  Still, in light of the decision 
reached below, the Board finds no evidence of prejudice.

The document in question essentially confirms the 
circumstances of one of the stressors reported by the 
veteran.  It shows that in April  1967, an aircraft caught 
fire during takeoff at Ubon Royal Thai Air Force Base, 
Thailand. It confirms that the flames caused a 750 pound bomb 
to explode, almost demolishing the aircraft. While the report 
reveals only one minor injury, it shows that the explosion 
caused extensive property damage. Indeed, it scattered debris 
over a 1500 foot radius and left a crater in the runway 
measuring twelve feet by sixteen feet by seven feet. 

Although such information indicates that the incident 
occurred after the veteran began seeking psychiatric 
treatment in service, the evidence suggests that his 
psychiatric problems increased shortly after the accident. 
Indeed, he was hospitalized for psychiatric treatment 
approximately three weeks later. The aircraft involved was 
not assigned to the veteran's unit; however, it was the type 
of aircraft on which he worked. Moreover, the veteran's 
performance reports show that while stationed in the United 
States, just prior to and just after his assignment to Ubon, 
the veteran was a member of his base's Aircraft Crash and 
Recovery Team. Unfortunately, a performance report was not 
completed for his time at Ubon. 

While none of the foregoing pieces of evidence is 
dispositive, the totality suggests that the veteran's post 
traumatic stress disorder is associated with his assignment 
to Royal Thai Air Force Base in Ubon, Thailand.  Moreover, 
the evidence suggests that he was exposed to at least one his 
reported stressors during that assignment. Suozzi. Because 
that stressor has been verified, and because the veteran's 
diagnosis of PTSD with depression has been medically 
associated with that stressor, it is sufficient to meet the 
criteria for service connection.  As such, there is an 
approximate balance of evidence both for and against the 
veteran's claim for post traumatic stress disorder with 
depression.  Under such circumstances, reasonable doubt is 
resolved in favor of the veteran. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Therefore, service connection for post 
traumatic stress disorder with depression is granted.


ORDER

Entitlement to service connection for skin disorder is 
denied.

Entitlement to service connection for PTSD with depression is 
granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


